Order of the Appellate Term affirming judgment of the City Court of the City of New York, county of Queens, reversed on the law and the facts, said judgment of the City Court reversed, and complaint dismissed, with costs in all courts, upon the ground that the evidence established, without substantial contradiction, that Dietrich’s use of the car at the time of the accident was without the permission, express or implied, of the defendant. Young, Kapper, Carswell and Davis, JJ., concur; Lazansky, P. J., dissents and votes to affirm on the ground that there was proof that Dietrich had implied permission of defendant to operate the car.